Exhibit 99.1 On March 30, 2010, we acquired a 51 percent member interest in each of Southern LNG Company, L.L.C (SLNG) and El Paso Elba Express Company, L.L.C. (Elba Express) from El Paso Corporation (El Paso) and as a result have the ability to control SLNG’s and Elba Express’ operating and financial decisions and policies. Accordingly, we have consolidated SLNG and Elba Express and have retrospectively adjusted certain items included in our Annual Report on Form 10-K for the year ended December 31, 2009 filed with the Securities and Exchange Commission (SEC) on February 26, 2010, as further noted below to reflect the change in reporting entity. Page Item 1. Business 1 Item 6. Selected Financial Data 7 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 24 Item 8. Financial Statements and Supplementary Data 25 Below is a list of terms that are common to our industry and used throughout this document: /d per day LNG liquefied natural gas BBtu billion British thermal units MDth thousand dekatherm Bcf billion cubic feet MMcf million cubic feet Dth dekatherm MMcf/d million cubic feet per day Tonne metric ton FERC Federal Energy Regulatory Commission When we refer to cubic feet measurements, all measurements are at a pressure of 14.73 pounds per square inch. When we refer to “us,” “we,” “our,” “ours,” or “EPB” we are describing El Paso Pipeline Partners, L.P. and/or our subsidiaries. ITEM 1. BUSINESS Overview and Strategy We are a Delaware master limited partnership formed in November 2007 by El Paso to own and operate natural gas transportation pipelines and storage assets. We conduct our business activities through various natural gas pipeline systems and storage facilities including the Wyoming Interstate Company, Ltd. (WIC) system, a 58 percent general partner interest in Colorado Interstate Gas Company (CIG), a 51 percent member interest in each of SLNG and Elba Express and a 25 percent general partner interest in Southern Natural Gas Company (SNG). In November 2007, we completed an initial public offering of our common units, issuing 28.8 million common units to the public. In conjunction with our formation, El Paso contributed to us 100 percent of WIC, as well as 10 percent general partner interests in each of CIG and SNG. In September 2008, we acquired from El Paso an additional 30 percent general partner interest in CIG and an additional 15 percent general partner interest in SNG. On July 24, 2009, we acquired an additional 18 percent general partner interest in CIG from El Paso. On March 30, 2010, we acquired a 51 percent member interest in each of SLNG and Elba Express from El Paso. WIC is an interstate pipeline transportation business located in Wyoming, Utah and Colorado. CIG is an interstate pipeline transportation and storage business that extends from production areas in the U.S. Rocky Mountain region to interconnection points on pipelines transporting gas to the midwest, southwest and northwest U.S. and to market areas in the Front Range of Colorado and Wyoming. SLNG owns a LNG receiving terminal located on Elba Island, near Savannah, Georgia, which is used to import LNG. Elba Express is an interstate pipeline transportation business, placed in service on March 1, 2010, that transports natural gas supplies from SLNG’s Elba Island LNG receiving terminal to markets in the southeastern and eastern United States. SNG is an interstate pipeline transportation and storage business that extends from production fields in the southern U.S. and the Gulf of Mexico to market areas across the Southeast. Our pipeline systems, storage facilities and LNG receiving terminal operate under tariffs approved by the FERC that establish rates, cost recovery mechanisms and other terms and conditions of services to our customers. The fees or rates established under our tariff are a function of our costs of providing services to our customers, including a reasonable return on our invested capital. Our primary business objectives are to generate stable cash flows sufficient to make distributions to our unitholders and to grow our business through the construction, development and acquisition of additional energy infrastructure assets. We intend to increase our cash distributions over time by enhancing the value of our transportation and storage assets by: • providing outstanding customer service; • executing successfully on time and on budget for our committed expansion projects; • focusing on increasing utilization, efficiency and cost control in our operations; • pursuing economically attractive organic and greenfield expansion opportunities; • successfully recontracting expiring contracts for transportation capacity; • pursuing strategic asset acquisitions from third parties and El Paso to grow our business; and • maintaining the integrity and ensuring the safety of our pipeline and LNG systems and other assets. 1 Our Assets The table below and discussion that follows provide detail on our pipeline systems as of December 31, 2009: As of December 31, 2009 Transmission Ownership Miles of Design Storage Average Throughput(1) System Interest Pipeline Capacity Capacity (Percent) (MMcf/d) (Bcf) (BBtu/d) WIC — CIG (2)(3) 58 35 SNG (2)(4) 25 60 The WIC throughput includes 131 BBtu/d, 181 BBtu/d and 239 BBtu/d transported by WIC on behalf of CIG for the years ended December 31, 2009, 2008, and 2007. Volumes reflected are 100 percent of the volumes transported on the CIG system and the SNG system, respectively. CIG’s storage capacity includes 6 Bcf of storage capacity from Totem Gas Storage, which is owned by WYCO Development LLC (WYCO), CIG’s 50 percent equity investee. SNG’s storage capacity includes the storage capacity associated with their 50 percent ownership interest in Bear Creek Storage Company, LLC (Bear Creek), a joint venture with Tennessee Gas Pipeline Company (TGP), our affiliate. WIC. WIC is comprised of a mainline system that extends from western Wyoming to northeast Colorado (the Cheyenne Hub) and several lateral pipeline systems that extend from various interconnections along the WIC mainline into western Colorado and northeast Wyoming and into eastern Utah. WIC is one of the primary interstate natural gas transportation systems providing takeaway capacity from the mature Overthrust, Piceance, Uinta, Powder River and Green River Basins. CIG is the operator of the WIC system pursuant to a service agreement with WIC. CIG. CIG is comprised of pipelines that deliver natural gas from production areas in the U.S. Rocky Mountains and the Anadarko Basin directly to customers in Colorado, Wyoming and indirectly to the midwest, southwest, California and Pacific northwest. CIG also owns interests in five storage facilities located in Colorado and Kansas with approximately 35 Bcf of underground working natural gas storage capacity and one natural gas processing plant located in Wyoming. CIG owns a 50 percent ownership interest in WYCO, a joint venture with an affiliate of Public Service Company of Colorado (PSCo). WYCO owns Totem Gas Storage and the High Plains pipeline, which were placed in service in June 2009 and November 2008, respectively, and are operated by CIG. The High Plains pipeline consists of a 164-mile interstate gas pipeline extending from the Cheyenne Hub in northeast Colorado to PSCo’s Fort St. Vrain electric generation plant and other points of interconnections with PSCo’s system. The system added approximately 900 MMcf/d of overall transportation capacity to our system. The increased capacity is fully contracted with PSCo and Coral Energy Resources pursuant to firm contracts through 2029 and 2019. The Totem Gas Storage facility consists of a natural gas storage field that services and interconnects with the High Plains Pipeline. The Totem Gas Storage field has 6 Bcf of working natural gas storage capacity with a maximum withdrawal rate of 200 MMcf/d and a maximum injection rate of 100 MMcf/d. All of the storage capacity of this new storage field is fully contracted with PSCo pursuant to a firm contract through 2040. WYCO also owns a state regulated intrastate gas pipeline that extends from the Cheyenne Hub in northeast Colorado to PSCo’s Fort St. Vrain’s electric generation plant, which CIG does not operate, and a compressor station in Wyoming operated by WIC. SLNG. On March 30, 2010, we acquired a 51 percent member interest in SLNG from El Paso. SLNG owns the Elba Island LNG receiving terminal. Located near Savannah, Georgia, the Elba Island LNG terminal is one of ten facilities in the United States capable of providing domestic storage and vaporization services to international producers of LNG. The Elba Island LNG terminal has approximately 7 Bcf of LNG storage capacity and 1,755 MMcf/d, of peak vaporization send-out capacity. The capacity of the Elba Island LNG terminal is fully contracted with subsidiaries of BG Energy Holdings Limited (BG) (with a contract term through 2027) and Shell Oil Company (Shell) (with contract terms through 2035 and 2036) under long-term tolling agreements. The Elba Island LNG terminal is directly connected to four major pipelines and indirectly to two others, and thus is readily accessible to the southeast and mid-Atlantic markets. SNG operates the Elba Island LNG terminal pursuant to a service agreement with SLNG. 2 Elba Express. On March 30, 2010, we acquired a 51 percent member interest in Elba Express from El Paso. Elba Express owns the Elba Express pipeline, an approximate 190-mile pipeline with a design capacity of 945 MMcf/d that transports natural gas supplies from the Elba Island LNG terminal to markets in the southeastern and eastern United States. The Elba Express pipeline was placed into service on March 1, 2010. Under a firm transportation service agreement, Shell North American LNG, LLC (Shell LNG) has committed to the entire capacity of the Elba Express pipeline for 30 years after the in-service date for a fixed rate that will be reduced beginning on December 31, 2013. The firm transportation service agreement is supported by an initial guaranty and, beginning on April 1, 2010, a step-down replacement guaranty from Shell, that unconditionally guarantees the timely performance of all of Shell LNG’s obligations under the firm transportation service agreement. SNG operates the Elba Express pipeline pursuant to a service agreement with Elba Express Company, L.L.C., the wholly-owned subsidiary of Elba Express. SNG. SNG is comprised of pipelines extending from natural gas supply basins in Texas, Louisiana, Mississippi, Alabama and the Gulf of Mexico to market areas in Louisiana, Mississippi, Alabama, Florida, Georgia, South Carolina and Tennessee, including the metropolitan areas of Atlanta and Birmingham. SNG is the principal natural gas transporter to southeastern markets in Alabama, Georgia and South Carolina. SNG owns interests in two storage facilities along the system with approximately 60 Bcf of underground working natural gas storage capacity. The SNG system is also connected to El Paso’s Elba Island LNG terminal near Savannah, Georgia. Markets and Competition Our customers consist of natural gas distribution and industrial companies, electric generation companies, natural gas producers, other natural gas pipelines and natural gas marketing and trading companies. We provide transportation and storage services in both our natural gas supply and market areas. Our pipeline systems connect with multiple pipelines that provide our customers with access to diverse sources of supply, including supply from unconventional sources, and various natural gas markets. The natural gas industry is undergoing a major shift in supply sources. Production from conventional sources is declining while production from unconventional sources such as shale, tight sands, and coal bed methane is rapidly increasing. This shift will change the supply patterns and flows of pipelines. The impacts will vary among pipelines according to the proximity of the new supply sources. Electric power generation has been a growing demand sector of the natural gas market. The market slowdown had a minimal impact on SNG as electric market demand increased due to attractive natural gas pricing relative to coal. The growth of natural gas fired electric power benefits the natural gas industry by creating more demand for natural gas. This potential benefit is offset, in varying degrees, by increased generation efficiency, the more effective use of surplus electric capacity and the use and availability of other fuel sources for power generation. In addition, in several regions of the country, new additions in electric generating capacity have exceeded load growth and electric transmission capabilities out of those regions. These developments may inhibit owners of new power generation facilities from signing firm transportation contracts with natural gas pipelines. Growth of the natural gas market has been adversely affected by the current economic slowdown in the U.S. and world economies. The decline in economic activity reduced industrial demand for natural gas and electricity, which affected natural gas demand both directly in end-use markets and indirectly through lower power generation demand for natural gas. We expect the demand and growth for natural gas to return as the economy recovers. Natural gas has a favorable competitive position as an electric generation fuel because it is a clean and abundant fuel with lower capital requirements compared with other alternatives. The lower demand and the credit restrictions on investments in the recent past may slow development of supply projects. While WIC’s, CIG’s and SNG’s pipelines could experience some level of reduced throughput and revenues, or slower development of future expansion projects as a result of these factors, each of these pipelines generates a significant (approximately 90 percent) portion of its revenues through fixed monthly reservation or demand charges on long-term contracts at rates stipulated under its tariffs or in its contracts. Additionally, on CIG and WIC, we do not expect production in the U.S. Rocky Mountain region to significantly decrease from current levels due to the need to replace diminishing exports from Canada and declining production from traditional domestic sources. 3 WIC. Our WIC system competes with other interstate and intrastate pipelines for deliveries to multiple-connection customers and its four largest customers are generally able to obtain a significant portion of their natural gas transportation requirements from other pipelines, including the Rockies Express Pipeline LLC (Rockies Express Pipeline) and CIG. In addition, WIC competes with CIG, third party pipelines and gathering systems for connection to the rapidly growing supply sources in the U.S. Rocky Mountain region. Natural gas delivered from the WIC system competes with alternative energy sources used to generate electricity, such as hydroelectric power, solar, wind, coal and fuel oil. WIC and CIG are competitors for lateral expansions to various U.S. Rocky Mountain supply basins. Both WIC and CIG have supply laterals in the Piceance Basin, Powder River Basin and the Uinta Basin. Since the WIC mainline system and the Wyoming portion of the CIG system parallel each other, a supply lateral can effectively interconnect with either system. Additionally, for many years CIG has contracted for firm capacity on the WIC system to support CIG’s Wyoming area contract obligations and CIG uses its capacity on the WIC system as an operational loop of the CIG system. WIC and CIG may compete for the same business opportunities. Economic, market and other factors related to each individual opportunity will have a significant impact on the determination of whether WIC, CIG or another affiliate pursue such business opportunities and ultimately carry out expansion projects or acquisitions, but the decision will be at the sole discretion of El Paso. CIG. Our CIG system serves two major markets, an on-system market, consisting of utilities and other customers located along the Front Range of the U.S. Rocky Mountains in Colorado and Wyoming, and an off-system market, consisting of the transportation of U.S. Rocky Mountain natural gas production from multiple supply basins to users accessed through interconnecting pipelines in the midwest, southwest, California and the Pacific northwest. Recent growth in the on-system market from both the space heating segment and electric generation segment has provided CIG with incremental demand for transportation services. Competition for our on-system market consists of an intrastate pipeline, an interstate pipeline, local production from the Denver-Julesburg basin, and long-haul shippers who elect to sell into this market rather than the off-system market. Competition for our off-system market consists of other interstate pipelines, including WIC, that are directly connected to our supply sources. CIG also faces competition from other existing pipelines and alternative energy sources that are used to generate electricity such as hydroelectric power, wind, solar, coal and fuel oil. CIG also competes with other interstate and intrastate pipelines for deliveries to multiple-connection customers who can take deliveries at alternative points. Some of CIG’s largest customers are able to obtain a significant portion of their natural gas requirements through transportation from other pipelines. CIG’s most direct competitor in the U.S. Rocky Mountain region is the Rockies Express Pipeline. The Rockies Express Pipeline could result in additional discounting on the CIG system. SLNG. Elba Island’s LNG terminal capacity is completely subscribed under long term contracts with subsidiaries of BG (with a contract term through 2027) and Shell (with contract terms through 2035 and 2036). Because revenue from these contracts is predominantly based on reservation charges, changes in throughput at the terminal driven by domestic or global competition will have relatively little effect on our revenue stream or profitability.Since the Elba Island LNG terminal is directly connected to four major pipelines and indirectly to two others it is readily accessible to markets in the southeast United States, Florida, and the mid-Atlantic, and we believe that this connectivity well positions the Elba Island LNG terminal to compete for any global LNG supplies against any other U.S. LNG terminal. Elba Express. The full pipeline capacity of Elba Express is completely subscribed under a long term contract with a subsidiary of Shell (with a contract term through 2040). Because revenue from this contract is entirely based on reservation charges, changes in throughput on Elba Express driven by competitive forces will have little or no effect on our revenue stream or profitability. A precedent agreement has also been signed with BG for an expansion of Elba Express with volume and timing dependent on the outcome of BG’s participation in a further expansion of the Elba Island LNG terminal. Revenue from this new BG contract is also predominantly based on reservation charges and will not be affected significantly by external competitive forces. SNG. The southeastern market served by the SNG system is one of the fastest growing natural gas demand regions in the U.S. Demand for deliveries from the SNG system is characterized by two peak delivery periods, the winter heating season and the summer cooling season. 4 SNG competes with other interstate and intrastate pipelines for deliveries to multiple-connection customers who can take deliveries at alternative delivery points. Natural gas delivered from the SNG system competes with alternative energy sources used to generate electricity, such as hydroelectric power, coal and fuel oil. Some of SNG’s largest customers are able to obtain a significant portion of their natural gas requirements through transportation from other pipelines. In addition, SNG competes with third party pipelines and gathering systems for connection to new supply sources. SNG’s most direct competitor is Transco, which owns an approximately 10,500-mile pipeline extending from Texas to New York. It has firm transportation contracts with some of SNG’s largest customers, including Atlanta Gas Light Company, Alabama Gas Corporation, SCANA, and Southern Company Services. The following table details our customers and contracts for each of our pipeline systems as of December 31, 2009. Our firm customers reserve capacity on our pipeline system, storage facilities or LNG terminalling facilities and are obligated to pay a monthly reservation or demand charge, regardless of the amount of natural gas they transport or store, for the term of their contracts. Our interruptible customers are customers without reserved capacity that pay usage charges based on the volume of gas actually transported, stored, injected or withdrawn. WIC Customer Information Contract Information Approximately 50 firm and interruptible customers. Approximately 60 firm transportation contracts. Weighted average remaining contract term of approximately eight years. Major Customers: Williams Gas Marketing, Inc. (1,320 BBtu/d) Expires in 2010-2021. Anadarko Petroleum Corporation (1,260 BBtu/d) Expires in 2010-2023. CIG Customer Information Contract Information Approximately 100 firm and interruptible customers. Approximately 170 firm transportation contracts. Weighted average remaining contract term of approximately eight years. Major Customers: PSCo (1,787 BBtu/d) Expires in 2010-2029. Williams Gas Marketing, Inc. (498 BBtu/d) Expires in 2010-2014. Anadarko Petroleum Corporation (280 BBtu/d) Expires in 2011-2015. 5 SLNG Customer Information Contract Information(1) Two firm customers. Two firm capacity contracts. Weighted average remaining contract term of approximately 21 years. Major Customers: BG LNG Services, LLC (585 BBtu/d) Expires in 2027. Shell North American LNG, LLC (2) (551 BBtu/d) Expires in 2036. (1)Shell LNG has contracted for 4.2 Bcf of additional storage and 405 MMcf/d of additional vaporization send-out capacity through mid 2035 following the Elba III Phase A Expansion in-service date of March 1, 2010. Accordingly, SLNG’s weighted average remaining contract life increased to 23 years as of March 1, 2010. (2)Shell LNG is currently releasing its firm capacity to BG LNG Services, LLC under terms allowed by SLNG’s tariff. SNG Customer Information Contract Information Approximately 270 firm and interruptible customers. Approximately 200 firm transportation contracts. Weighted average remaining contract term of approximately six years. Major Customers: Atlanta Gas Light Company(1) (1,063 BBtu/d) Expires in 2013-2024. Southern Company Services (433 BBtu/d) Expires in 2011-2018. Alabama Gas Corporation (372 BBtu/d) Expires in 2010-2013. SCANA Corporation (315 BBtu/d) Expires in 2013-2019. (1) Atlanta Gas Light Company is currentlyreleasing a significant portion of its firm capacity to a subsidiary of SCANA Corporation under terms allowed by SNG’s tariff. Under a firm transportation service agreement, Shell LNG has contracted for 945 MMcf/d of capacity on the Elba Express Pipeline for 30 years from the date of the Elba Express Pipeline’s in-service date of March 1, 2010. The firm transportation service agreement is supported by an initial guaranty and, beginning on April 1, 2010, a step-down replacement guaranty from Shell that unconditionally guarantees the timely performance of all of Shell LNG’s obligations under the firm transportation service agreement. 6 ITEM 6. SELECTED FINANCIAL DATA The historical operating results data for each of the three years ended December 31, 2009 and the financial position data as of December 31, 2009 and 2008 were derived from our audited financial statements. We derived the operating results data for each of the two years ended December 31, 2006 and the financial position data as of December 31, 2007, 2006 and 2005 from our accounting records. Our historical results are not necessarily indicative of results to be expected in the future. In conjunction with our formation on November 21, 2007, El Paso contributed to us 10 percent general partner interests in CIG and SNG. On September 30, 2008, we acquired an additional 30 percent general partner interest in CIG and an additional 15 percent general partner interest in SNG from El Paso. On July 24, 2009, we acquired an additional 18 percent general partner interest in CIG and, as a result, own a 58 percent general partner interest in CIG. On March 30, 2010, we acquired a 51 percent member interest in each of SLNG and Elba Express from El Paso. Subsequent to the July 24, 2009 and March 30, 2010 acquisitions, we own majority interests in CIG, SLNG and Elba Express and have the ability to control their operating and financial decisions and policies.Accordingly, we have consolidated CIG, SLNG and Elba Express and retrospectively adjusted our historical financial statements in all periods to reflect the changes in reporting entity. We have recorded our share of SNG’s operating results as earnings from unconsolidated affiliates from the dates we received interests in SNG. The selected financial data should be read together with Management’s Discussion and Analysis of Financial Condition and Results of Operations and Financial Statements and Supplementary Data included in this Report. As of or for the Year Ended December 31, (In millions, except per unit amounts) Operating Results Data: Operating revenues $ Operating income Earnings from unconsolidated affiliates(1) — Income from continuing operations Net income Net income attributable to El Paso Pipeline Partners, L.P. Net income attributable to El Paso Pipeline Partners, L.P. per limited partner unit-basic and diluted Common units(2) $ $ $ $
